Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 10, 2008







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed June 10, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00435-CV
____________
 
IN RE BILLY HOLMES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
28, 2008, relator, Billy Holmes, filed a petition for writ of mandamus in this
Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also Tex. R. App. P. 52.1. 
In his petition, relator seeks to compel the Clerk of this court to fulfill her
ministerial duty to file a previous petition for writ of mandamus.  




Relator
states that he mailed a petition for writ of mandamus to this court on April
10, 2008.  We received no petition or any other documents from relator during
April 2008, or documents, aside from the current petition, during May 2008. 
However, on April 15, 2008, relator filed a petition for writ of mandamus in
the First Court of Appeals in cause number 01-08-00288-CR.  The respondent in
cause number 01-08-00288-CR is the Honorable Jim Wallace, presiding judge of
the 263rd District Court of Harris County.  According to the current petition,
the respondent in the Aunfiled@ petition is also the presiding judge of the 263rd District
Court of Harris County.  
This
court does not have jurisdiction to consider a petition for writ of mandamus
against itself.  See Tex. Gov=t Code Ann '22.221.  Accordingly, because we do
not have jurisdiction, the petition for writ of mandamus is ordered dismissed.
 
PER
CURIAM
 
 
 
Petition Dismissed and Memorandum
Opinion filed June 10, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.